UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                        __________________

                           No. 95-30144
                         Summary Calendar
                        __________________



     ROBERT E. LOVE,

                                         Plaintiff-Appellant,

                                versus

     JOHN P. WHITLEY, Warden,
     ET AL.,

                                         Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                  Middle District of Louisiana
                           (93 CV 793)
         ______________________________________________

                         (August 17, 1995)


Before GARWOOD, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Robert E. Love (Love), an inmate in the Louisiana State

Penitentiary in Angola, Louisiana, filed this section 1983 suit

against various prison officials on September 14, 1993, alleging

that the prison's administrative remedy procedures violated his


*     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
constitutional rights, that he was issued a false disciplinary

report and harassed for unknown reasons, and that he was denied

procedural due process because a disciplinary board hearing was

improperly conducted.       In his pro se complaint, Love sought both

injunctive and monetary relief.2           The district court referred the

case to a magistrate judge, who held a Spears3 hearing on October

21, 1993.     After the hearing, the magistrate judge denied Love

leave to proceed in forma pauperis and ordered him to pay a partial

filing fee of $15.       On November 1, 1993, the magistrate judge

issued a stay order to determine (1) whether Love had exhausted

prison administrative procedures, and (2) if he had not, to give

him a ninety-day period in which to do so, and (3) to inform him

that failure to make a reasonable and good faith effort to exhaust

these administrative procedures would result in the dismissal of

his   suit   with   prejudice.    On       March   15,   1994,    the   Louisiana

Department of Public Safety and Corrections (LDPSC) filed a Notice

of Failure to Exhaust Administrative Remedies and the affidavit of

Carlos   Messina,     the   General        Administrator     of     the   LDPSC,

Administrative Remedy Procedure. In his affidavit, Messina averred

that Love had failed to exhaust his administrative remedies.4


     In his prayer for relief, Love sought compensatory and
punitive damages, attorneys' fees, transportation of his body to
his family in the event he dies in prison, traveling expenses for
his family to come visit him in prison, and an injunction requiring
Defendants to stop violating his constitutional rights.

      Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985).

     Specifically, Messina stated that, although Love had initiated
a request for administrative review regarding the constitutionality
of the disciplinary rules and procedures, he did not appeal to the

                                       2
        On March 21, 1994, the magistrate judge ordered Love to show

cause why his suit should not be dismissed pursuant to 42 U.S.C. §

1997e(a)(1) for failure to exhaust administrative remedies.                             Love

responded that he need not exhaust administrative remedies because

the procedures have not been certified by the Attorney General or

a   federal         court     as    required         under    the     Civil    Rights     of

Institutionalized Persons Act (the Act) and because the procedures

are not in substantial compliance with the requirements of the Act.

        In    her    April    14,      1994,    report       and    recommendation,     the

magistrate judge determined that Love had "not made a good faith

attempt       to    exhaust      the   administrative         remedy       procedure"   and

therefore recommended that Love's suit be dismissed under section

1997e(a)(1).          Love filed objections to the magistrate judge's

report.       On January 9, 1995, the district court overruled Love's

objections          and   dismissed       his       suit   for     failure    to   exhaust

administrative remedies under section 1997e(a)(1).                          Love appealed,

and this Court granted him leave to proceed in forma pauperis.

        On    appeal,     Love     does   not       contend   that    he    exhausted    his

administrative remedies; rather, he argues that he should not be

required to exhaust his administrative remedies because the prison

procedures do not meet federal minimum standards required by the

Act.5        Contrary to Love's contention, the Administrative Remedy


Third Step of the procedure. In addition, Messina stated that Love
had not appealed the disciplinary board's ruling regarding a
disciplinary   violation   that   he   received   for   aggravated
disobedience.

     We note that Love also argues that he need not exhaust
administrative remedies because "prison officials ignore [sic] and

                                                3
Procedures promulgated by the LDPSC have been certified as meeting

section 1997e's minimal requirements.            See Martin v. Catalanotto,

895 F.2d 1040, 1042 (5th Cir. 1990) (recognizing that the United

States District Court for the Middle District of Louisiana approved

the   procedures     as     meeting    1997e's     minimal        requirements).

Accordingly, we reject Love's argument that the administrative

remedies do not comply with the Act's requirements.                Because Love

is seeking both monetary and injunctive relief, he is required to

make a good faith attempt to exhaust his administrative remedies

before filing suit in federal court.             Arvie v. Stalder, 53 F.3d

702, 705    (5th Cir. 1995) (holding that a district court has the

power under section 1997e(a)(1) to dismiss an inmate's section 1983

suit seeking both monetary and injunctive relief when the plaintiff

has   failed    to   make   a   good   faith     attempt     to    exhaust   his

administrative remedies).        Based on our review of the record in

this case, we agree with the district court's conclusion that Love

failed to make a good faith attempt to exhaust his administrative

remedies.      Accordingly, we affirm the judgment of the district

court.

                                                                      AFFIRMED.




interfered with his attempts to pursue an Administrative Remedy."
This argument contradicts the magistrate judge's finding that he
failed to make a good faith attempt to exhaust his administrative
remedies. Because we uphold the magistrate judge's finding, we
reject this argument.

                                       4